MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                                           FILED
the defense of res judicata, collateral                                            Dec 16 2020, 9:15 am
estoppel, or the law of the case.
                                                                                       CLERK
                                                                                   Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Frederick Vaiana                                        Megan M. Smith
Voyles Vaiana Lukemeyer Baldwin &                       Deputy Attorney General
Webb                                                    Indianapolis, Indiana
Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Tamika Ballance,                                        December 16, 2020
Appellant-Plaintiff,                                    Court of Appeals Case No.
                                                        20A-CR-1312
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Angela D. Davis,
Appellee-Defendant.                                     Judge
                                                        The Honorable H. Patrick
                                                        Murphy, Magistrate
                                                        Trial Court Cause No.
                                                        49G16-2001-F6-1290




Bradford, Chief Judge.



Court of Appeals of Indiana | Memorandum Decision 20A-CR-1312| December 16, 2020            Page 1 of 6
                                          Case Summary
[1]   Tamika Ballance was involved in an altercation at the IndyGo bus terminal,

      during which she bit Diane Ford. Though Ford was not present at trial, a

      security officer who observed the incident, testified as to the victim’s identity

      and Ballance was convicted of Class B misdemeanor battery. On appeal,

      Ballance claims that the in-court identification of the victim constituted a

      fundamental error and that there was insufficient evidence to sustain the

      conviction. Because we disagree, we affirm.



                            Facts and Procedural History
[2]   On January 10, 2020, Ballance and Ford were involved in an altercation at the

      IndyGo bus terminal (Tr. 4-5). During that altercation, Ballance bit Ford on

      the wrist and attempted to pull a phone from Ford’s hands. Ballance was

      charged with Level 6 felony domestic battery and Class A misdemeanor theft

      (App. Vol. II, 31). Ford was not present at Balance’s trial which was held on

      June 22, 2020. Isiah Hagemeyer, a security officer who observed the altercation

      and Ballance bite Ford, was the only witness to testify (Tr. 3). While testifying,

      Hagemeyer could not initially recall the name of the victim (Tr. 6). The State

      entered a photo of the alleged victim, taken at the IndyGo bus terminal on the

      day of the incident, which Hagemeyer identified to be the victim (Tr. 6).

      Hagemeyer testified that he would have written up a report about the incident

      and asked for the victim’s name before writing the report (Tr. 7). The State

      then introduced Ford’s certified driver’s record from the Bureau of Motor

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1312| December 16, 2020   Page 2 of 6
      Vehicles (“BMV”), which contained a photograph of Ford. (Tr. 7-8; State’s Ex.

      2). After reviewing Ford’s driver’s record, Hagemeyer identified Ford as the

      same woman Ballance bit and stated he recognized Ford’s name as the name of

      the victim (Tr. 8). Ballance made no objections to Hagemeyer’s identification

      or to the State’s exhibits (Tr. 7-8). The trial court found that the State had failed

      to provide any evidence of a domestic relationship between Ballance and Ford

      or sufficient evidence of theft. However, the trial court found that the State had

      proven that Ballance had committed the lesser-included offense of Class B

      misdemeanor battery (Tr. 14-16).



                                Discussion and Decision
                                     I. Fundamental Error
[3]   “The decision to admit or exclude evidence at trial is squarely within a trial

      court’s discretion and should be afforded great deference on appeal.” Carpenter

      v. State, 786 N.E.2d 696, 702 (Ind. 2003). We will only “disturb [a trial court’s]

      rulings only where it is shown that the court abused its discretion.” Camm v.

      State, 908 N.E.2d 215, 225 (Ind. 2009). “A claim that has been waived by a

      defendant’s failure to raise a contemporaneous objection can be reviewed on

      appeal if the reviewing court determines that a fundamental error has

      occurred.” Brown v. State, 929 N.E.2d 204, 207 (Ind. 2010). “The ‘fundamental

      error’ exception is extremely narrow and applies only when the error constitutes

      a blatant violation of basic principles, the harm or potential harm is substantial,

      and the resulting error denies the defendant fundamental due process.”

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1312| December 16, 2020   Page 3 of 6
      Mathews v. State, 849 N.E.2d 578, 587 (Ind. 2006) (quoting Boesch v. State, 778

      N.E.2d 1276, 1279 (Ind. 2002)). The error may also be fundamental when it

      “make[s] a fair trial impossible.” Brown, 929 N.E.2d at 207 (quoting Clark v.

      State, 915 N.E.2d 126, 131 (Ind. 2009) (internal quotations omitted).


[4]   No fundamental error occurred during Ballance’s trial. “[A] degree of

      suggestiveness is inherent in all in court identifications;” however, “[w]hether a

      particular identification procedure rises to a level of suggestiveness that

      constitutes reversible error must be determined from the context of the case.”

      Emerson v. State, 724 N.E.2d 605, 609 (Ind. 2000). There is no fundamental

      error simply because Hagemeyer could not initially recall the victim’s name or

      because the evidence introduced to identify the victim was supplied by the

      prosecutor. Ballance also argues that this method of in-court identification is

      too suggestive, due in part to the limited amount of exhibits upon which the

      prosecution relied in making their case. We disagree. Despite Ford not being

      present at trial, Hagemeyer was able to use a photo of the victim taken at the

      IndyGo bus station on the day of the altercation, Ford’s certified driver’s record

      from the BMV, and identify that Ford was the victim he saw Ballance bite.

      Hagemeyer’s identification of Ford was proper, and did not constitute error, let

      alone a fundamental error.


                             II. Sufficiency of the Evidence
[5]   “When reviewing the sufficiency of the evidence to support a conviction,

      ‘appellate courts must consider only the probative evidence and the reasonable


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1312| December 16, 2020   Page 4 of 6
      inferences supporting the verdict.’” Drane v. State, 867 N.E.2d 144, 146 (Ind.

      2007) (quoting McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005)) (emphasis in

      original). A conviction will be affirmed unless, after considering all the

      evidence and reasonable inferences favorable to the judgement, we conclude

      that no reasonable fact finder could find the elements of the crime proven

      beyond a reasonable doubt. See Abney v. State, 858 N.E.2d 226, 228 (Ind. Ct.

      App. 2006). Further, “[a] verdict will be sustained based on circumstantial

      evidence alone if the circumstantial evidence supports a reasonable inference of

      guilt.” Maul v. State, 731 N.E.2d 438, 439 (Ind. 2000). This standard of review

      does not permit us to reweigh the evidence or allow us to judge the credibility of

      the witnesses. McCallister v. State, 91 N.E.3d 554, 558 (Ind. 2018).


[6]   The trial court found that the State’s evidence was insufficient to convict

      Balance of either theft or domestic battery. However, the trial court did find

      sufficient evidence supported Ballance’s conviction for Class B misdemeanor

      battery.1 Indiana Code section 35-42-2-1 states “a person who knowingly or

      intentionally: touches another person in a rude, insolent, or angry manner[,]”

      commits battery. Hagemeyer testified that he observed Ballance bite Ford –

      identifying both during his testimony. “Testimony of a single eyewitness is

      sufficient to sustain a conviction.” Hubbard v. State, 719 N.E.2d 1219, 1219

      (Ind. 1999). We view Ballance’s argument that Hagemeyer’s testimony alone is




      1
       See Jones v. State, 976 N.E.2d 1271, 1276–1277 (Ind. Ct. App. 2012) (stating that battery is a lesser included
      offense of domestic battery).

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1312| December 16, 2020                     Page 5 of 6
      insufficient as an invitation to reweigh the evidence, which we will not do. See

      McCallister, 91 N.E.3d at 558.


[7]   The judgment of the trial court is affirmed.


      Kirsch, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1312| December 16, 2020   Page 6 of 6